Citation Nr: 1735506	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a compensable evaluation for bilateral hearing loss prior to April 21, 2017, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from August 1966 to August 1968 and May 2007 to July 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, in relevant part, denied service connection for a lumbar spine disability, and granted service connection for bilateral hearing loss with a noncompensable evaluation.  The Veteran filed a Notice of Disagreement in June 2010.  A Statement of the Case (SOC) was issued in March 2012.  The Veteran filed his Substantive Appeal in April 2012.

On the Veteran's Substantive Appeal, he indicated that he wished to testify in a videoconference hearing before a Veterans Law Judge (VLJ).  The Veteran failed to appear before a VLJ in June 2017.  Neither he nor his representative has provided good cause for the failure to appeal. 

In April 2017, the Veteran underwent another VA examination to assess his bilateral hearing loss, which resulted in an increased evaluation of 20 percent as of the date of that examination. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The issues of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to April 21, 2017, the Veteran's pure tone threshold averages have been no worse than 46 decibels (dB) in the right ear and 45 dB in the left ear with speech recognition scores of 80 percent in the right ear and 78 percent in the left ear, resulting in numerical designations of III for both ears.  

2.  Since April 21, 2017, the Veteran's pure tone threshold averages have been no worse than 45 decibels (dB) in the right ear and 55 dB in the left ear with speech recognition scores of 60 percent in the right ear and 68 percent in the left ear, resulting in numerical designations of V for both ears.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable evaluation prior to April 21, 2017 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2016).

2.  The criteria for entitlement to an evaluation in excess of 20 percent since April 21, 2017 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  



II.  Increased Evaluations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Prior to April 21, 2017

The Veteran contends that he is entitled to an initial compensable rating for bilateral hearing loss prior to April 21, 2017.  

In the February 2010 audiological study, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
45
LEFT
15
10
20
35
45

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The Veteran reported that he experienced difficulty hearing when there was noise, and trouble hearing his wife.

In the February 2012 audiological study, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
50
60
LEFT
35
30
40
50
60

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 78 percent in the left ear.  The Veteran reported that he could not hear what people were saying at the time of the examination.

VA Medical Center (VAMC) records indicate that the Veteran obtained hearing aids, and visited audiology to adjust them as needed, but did not reveal additional audiology reports for this period of time.

After a thorough review of the evidence, both medical and lay, the Board finds that the preponderance of the evidence reflects that he is not entitled to an initial compensable evaluation for his bilateral hearing loss.

Based upon two audiology results prior to April 21, 2017, the Veteran is not entitled to an initial compensable rating.  In February 2010, the Veteran's pure tone average was 25 dB in the right ear, 26 dB in the left ear, and a speech recognition score of 94 in both ears.  Applying the above results to 38 C.F.R. § 4.85, Table VI reveals a numeric designation of I for both ears.  According to Table VII to evaluate these results, the Veteran would be entitled to a noncompensable evaluation.  In February 2012, the Veteran's pure tone average was 46 dB in the right ear, 45 dB in the left ear, and a speech recognition score of 80 percent in the right ear and 78 percent in the left ear.  Applying the above results to 38 C.F.R. § 4.85, Table VI reveals a numeric designation of III for both ears.  According to Table VII to evaluate these results, the Veteran would be entitled to a noncompensable evaluation.  

As such, the Board affords substantial probative weight to the medical evidence of record that demonstrates a noncompensable rating based on two audiology diagnostic studies.  The Veteran's notes difficulty hearing in this timeframe, but he is not competent to assess the degree or severity of his hearing loss.  Only an audiologist may do so through an audiological examination that determines hearing loss at various frequencies.  While the Board understands that the Veteran feels his hearing loss is more severe in this time, it relies on the competent, probative medical evidence of record that measured his hearing loss on two separate occasions.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial compensable evaluation for bilateral hearing loss prior to April 21, 2017 must be denied.

Since April 21, 2017

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for bilateral hearing loss since April 21, 2017.

In the April 2017 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
45
50
55
LEFT
35
45
50
60
65

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 68 percent in the left ear.  The Veteran reported that the functional impact of his hearing loss was that his wife yelled at him for turning the television up too loudly.  VAMC records since April 21, 2017 do not indicate any additional audiological examinations upon which the Board may make its decision.  

Based upon the audiology report on April 21, 2017, the Veteran is not entitled to an evaluation in excess of 20 percent.  In April 2017, the Veteran's pure tone average was 45 dB in the right ear, 55 dB in the left ear, and a speech recognition score of 60 percent in the right ear and 68 percent in the left ear.  Applying the above results to 38 C.F.R. § 4.85, Table VI reveals a numeric designation of V for both ears.  According to Table VII to evaluate these results, the Veteran would be entitled to an evaluation of 20 percent.  

As such, the Board affords substantial probative weight to the medical evidence of record that demonstrates a 20 percent evaluation based upon the most recent audiological examination.  The Veteran's notes difficulty hearing in this timeframe, but he is not competent to assess the degree or severity of his hearing loss.  Only an audiologist may do so through an audiological examination that determines the extent of hearing loss at various frequencies.  While the Board understands that the Veteran feels his hearing loss is more severe in this time, it relies on the competent, probative medical evidence of record that measured his hearing loss on the most recent examination.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since April 21, 2017 must be denied.


ORDER

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to April 21, 2017 is denied.

2.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since April 21, 2017 is denied.


REMAND

Unfortunately, remand is necessary to adjudicate the remaining issue on appeal.  The examinations assessing the Veteran's lumbar spine condition have not provided full reasons and bases with respect to direct service connection and aggravation of a preexisting injury.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the RO must obtain an addendum opinion regarding the Veteran's lumbar spine disability on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all outstanding medical and/or treatment records related to the Veteran's lumbar spine disability.  This includes contacting the Veteran and his representative in order to obtain releases for any non-VA treatment he may have sought for his lumbar spine disability.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Obtain an addendum opinion, or full VA examination if deemed necessary by the examiner, to assess the current nature and etiology of the Veteran's lumbar spine disability.  The examiner should review the entire claims file.  The examiner should specifically address the multiple complaints of back pain in the Veteran's service treatment records, diagnosis of spondylolysis, and lumbar imaging that found accentuation of the lumbar lorcotic curve and in the lumbosacral angle.  The examiner should provide an opinion as to the following:

(a).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that any identified lumbar spine disability had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of his in-service injuries; 

(b)  Is it clear and unmistakable (obvious, manifest, and undebatable) that a lumbar spine disability pre-existed active service;

(c)  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing lumbar spine disability was not aggravated (i.e., permanently worsened) during service, or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress during active duty;

(d)  If any of the responses above are negative, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability was caused by or aggravated by a service-connected disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, a baseline level of severity should be determined, if possible, for the Veteran's lumbar spine disability.  If it is not possible to determine a baseline, provide a rationale.

The examination report should specifically state that such a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for a lumbar spine disability.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


